[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Here the plaintiffs object to providing the defendants with medical and employment authorizations. They claim such an order would invade their privacy and the patient-physician privilege. Their complaint for money damages, however, puts into consideration by the trier their physical and emotional health and their medical and employment history. The defendants from when they seek such damages have the right in their defense to investigate the plaintiff's health and histories.
See Sklagen v. Greater Southeast Community Hospital,625 F. Sup. 991 DCDC (1984).
Accordingly, the objection to production is overruled.
McDONALD, J.